Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Alex Martinez Reg. No. 75,319 on 11/19/2021.

The claims have been amended as:
(Cancelled)
(Currently amended) A computer implemented method comprising:
by a computer system comprising one or more computer hardware processors and one or more storage devices,
receiving a first electronic communication comprising a plurality of terms;
identifying, from the plurality of terms, a first term of interest and a second term of interest;
creating a first data object based at least on the first term of interest;
creating a second data object based at least on the second term of interest;
creating a first association between the first data object and the second data object;
causing presentation of a user interface comprising a first visual representation of the first data object, the user interface comprising a map display area and an electronic communication window for an electronic communications session, the first visual representation presented in the electronic communication window;
receiving, via the user interface, a selection of the first visual representation;
in response to receiving the selection of the first visual representation[[,]] : 
identifying the second data object based at least on the first association between the first data object and the second data object[[,]] ; and
identifying a third data object based at least on a second association between the first data object and the third data object, wherein one of the first data object, second data object, and third data object is a geographic data object, and wherein a different one of the first data object, second data object, and third data object is a non-geographic data object; and
causing presentation, in the user interface, of a second visual representation of the second data object and a third visual representation of the third data object, wherein at least one of second visual representation or the third visual representation is presented in the map display area.
(Previously presented) The computer implemented method of Claim 2, wherein the first data object is an event data object and the second data object is a geographic data object.
(Previously presented) The computer implemented method of Claim 2, further comprising:
monitoring, from an electronic communication system, a plurality of electronic communications, wherein each electronic communication of the plurality of electronic communications is generated from a user device, and wherein the plurality of electronic communications comprises the first electronic communication.
(Previously presented) The computer implemented method of Claim 2, wherein the first electronic communication is generated by a first user device.
(Previously presented) The computer implemented method of Claim 5, wherein the user interface is presented on a second user device.
(Previously presented) The computer implemented method of Claim 2, wherein causing presentation of the user interface comprising the first visual representation further comprises:

(Previously presented) The computer implemented method of Claim 7, wherein formatting of the first term of interest is different from formatting of the at least some terms in the user interface.
(Previously presented) The computer implemented method of Claim 2, wherein creating the first data object further comprises:
extracting, from the first electronic communication, metadata; and
assigning the metadata to a field of the first data object.
(Previously presented) The computer implemented method of Claim 9, wherein the metadata comprises a type of the first electronic communication.
(Previously presented) The computer implemented method of Claim 2, wherein creating the first data object further comprises:
searching a database to identify additional data based at least in part on the first term of interest; and
assigning the additional data to a field of the first data object.
(Currently amended) A system comprising:
one or more computer-readable storage media configured to store instructions; and 
one or more hardware processors configured to execute the instructions to configure the one or more hardware processors to:
receive a first electronic communication comprising a plurality of terms;
identify, from the plurality of terms, a first term of interest and a second term of interest;
create a first data object based at least on the first term of interest;
create a second data object based at least on the second term of interest;
cause presentation of a user interface comprising a first visual representation of the first data object, the user interface comprising a map display area and an electronic communication window for an electronic communications session, the first visual representation presented in the electronic communication window;

in response to receiving the first selection of the first visual representation[[,]] : 
identify the second data object based at least on a first association between the first data object and the second data object[[,]] ; and
identify a third data object based at least on a second association between the first data object and the third data object, wherein one of the first data object, second data object, and third data object is a geographic data object, and wherein a different one of the first data object, second data object, and third data object is a non-geographic data object; and
cause presentation, in the user interface, of a second visual representation of the second data object and a third visual representation of the third data object, wherein at least one of second visual representation or the third visual representation is presented in the map display area.
(Previously presented) The system of Claim 12, wherein the first electronic communication is generated by a first user device.
(Previously presented) The system of Claim 13, wherein the user interface is presented on a second user device.
(Previously presented) The system of Claim 12, wherein the user interface is presented on a first user device, and wherein the one or more hardware processors are further configured to:
cause an electronic communication to be sent to a second user device, the electronic communication comprising at least one of the first data object or the second data object. 
(Previously presented) The system of Claim 15, wherein the one or more hardware processors are further configured to:
receive, via the user interface, a second selection of a second user associated with the second user device, wherein the second selection indicates at least one of the first data object or the second data object to be shared with the second user.
(Previously presented) The system of Claim 12, wherein creating the first data object further comprises:

assigning the metadata to a field of the first data object.
(Previously presented) The system of Claim 17, wherein creating the first data object further comprises:
searching a database to identify additional data based at least in part on the metadata; and
assigning the additional data to a field of the first data object.
(Previously presented) The system of Claim 12, wherein the first data object is an event data object, the second data object is a geographic data object, and the third data object is a person data object.
(Previously presented) The system of Claim 12, wherein the one or more hardware processors are further configured to:
receive a recording of the first electronic communication; and
cause the recording of the first electronic communication to be made available to a second user device. 
(Previously presented) The system of Claim 20, wherein the one or more hardware processors are further configured to:
receive, via the user interface, a second selection of a second user associated with the second user device, wherein the second selection indicates that the recording should be made available to the second user.

The following is an examiner’s statement of reasons for allowance:

In addition to applicant’s remarks filed 9/1/2021, the prior arts of record when taken individually or in combination do not expressly teach or render obvious the limitations recited in amended independent claims 2 and 12 when taken in the context of the claims as a whole.

In addition, references uncovered have not provided a basis of evidence for asserting a motivation for one of ordinary skill in the art before the effective filing date of 
Thus, claims 2 and 12 are allowed over the prior arts of record.  Dependent claims 3-11 and 13-21 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the remarks filed 9/1/2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANG FU CHEN whose telephone number is (571)272-1393.  The examiner can normally be reached on M-F 9:00-5:30pm ET
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached at 571 272 7212.  The fax phone number for the organization where this application or proceeding is assigned is 571 483 7388.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on 
/KC/Examiner, Art Unit 2143                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              /JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143